Fletcher, Chief Justice,
dissenting.
Because the majority improperly looks beyond the plain language of Uniform Superior Court Rule 24.7, I dissent. “Where the language of a statute is plain and unambiguous, judicial construction is not only unnecessary but forbidden.”* The language of Rule 24.7 is plain and unambiguous - “no divorce decree shall be granted unless all contestable issues in the case have been finally resolved.” The issue of attorney fees is a contestable issue, and thus the Rule prevents a final divorce decree from being granted until this issue is resolved.
A final judgment in other civil cases involves resolution of all issues, including contested attorney fees, and the majority provides no reason to treat disputes over attorney fees differently in divorce cases. The majority’s result will allow two appeals - one from the final divorce decree, and a second from the subsequent judgment regarding attorney fees. Sound policy favors concluding all issues in one judgment from which one appeal can be taken on all issues in the case.

 Six Flags Over Georgia v. Kull, 276 Ga. 210, 211 (576 SE2d 880) (2003). See also City of Jesup v. Bennett, 226 Ga. 606, 609 (176 SE2d 81) (1970).